 


109 HR 4186 IH: To amend the Trade Act of 1974 to create a Chief Trade Prosecutor to ensure compliance with trade agreements, and for other purposes.
U.S. House of Representatives
2005-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4186 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2005 
Mr. Camp (for himself and Mr. Levin) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Trade Act of 1974 to create a Chief Trade Prosecutor to ensure compliance with trade agreements, and for other purposes. 
 
 
1.Establishment of position of Chief Trade Prosecutor
(a)Establishment of positionSection 141(b)(2) of the Trade Act of 1974 (19 U.S.C. 2171(b)(2)) is amended to read as follows:

(2)There shall be in the Office 3 Deputy United States Trade Representatives, 1 Chief Agriculture Negotiator, and 1 Chief Trade Prosecutor. The 3 Deputy United States Trade Representatives, the Chief Agriculture Negotiator, and the Chief Trade Prosecutor shall be appointed by the President, by and with the advice and consent of the Senate. As an exercise of the rulemaking of the Senate, any nomination of a Deputy United States Trade Representative, the Chief Agricultural Negotiator, or the Chief Trade Prosecutor submitted to the Senate for its advice and consent, and referred to a committee, shall be referred to the Committee on Finance. Each Deputy United States Trade Representative, the Chief Agricultural Negotiator, and the Chief Trade Prosecutor shall hold office at the pleasure of the President and shall have the rank of Ambassador..
(b)Functions of positionSection 141(c) of the Trade Act of 1974 (19 U.S.C. 2171(c)) is amended by adding at the end the following new paragraph:

(6)The principal function of the Chief Trade Prosecutor shall be to ensure that United States trading partners comply with trade agreements to which the United States is a party. The Chief Trade Prosecutor shall assist the United States Trade Representative in investigating and prosecuting disputes before the World Trade Organization, and pursuant to other trade agreements to which the United States is a party, and shall assist the United States Trade Representative in carrying out the Trade Representative's functions under subsection (d). The Chief Trade Prosecutor shall make recommendations with respect to the administration of United States trade laws relating to foreign government barriers to United States goods, services, intellectual property, and other trade matters. The Chief Trade Prosecutor shall perform such other functions as the United States Trade Representative may direct..
(c)CompensationSection 5314 of title 5, United States Code, is amended by inserting Chief Trade Prosecutor as a new item after Negotiator. 
 
